Citation Nr: 0940640	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2004.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 2009, the Veteran testified at a video hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The Board previously referred the case for an expert opinion 
from an Orthopedist with the Veteran's Health Administration 
(VHA).  That opinion was reviewed and is of record.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's bilateral knee condition is related to active 
service.

2.  The competent evidence fails to demonstrate that the 
Veteran's bilateral ankle disorder is related to active 
service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty service, nor may a 
bilateral knee disorder be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by the Veteran's active duty service, nor may a 
bilateral ankle disorder be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the July 2005 letter was sent to the 
Veteran prior to the October 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
July 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in both the September 2005 and the 
January 2007 compensation and pension examinations (C&P).  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion is adequate, as it is 
predicated on a full reading of service and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2008).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

The Veteran contends that his bilateral knee and ankle 
disorders are related to his active duty service in Operation 
Iraqi Freedom where he was awarded among other things, a 
Parachutist Badge.  While serving on active duty the Veteran 
completed 15 to 20 training jumps, often while carrying 75 to 
120 pound packs.  The Veteran contends that the physical 
hardship associated with several hard landing parachute jumps 
is the cause of his current bilateral knee and ankle 
injuries.

Upon review of the service treatment records, the Board notes 
that the Veteran's September 2001 induction examination noted 
no musculoskeletal abnormalities except two scars on the 
Veteran's right knee.  The Board notes that the Veteran's 
service treatment records contain two July 2004 treatment 
reports in which the Veteran was diagnosed with a Grade I 
sprained ankle, but there is no mention in the service 
treatment records of any complaints of any knee injury.

In a September 2005 Compensation and Pension Examination 
report, the examiner notes that both ankles and both knees 
are normal without evidence of any traumatic of orthopedic 
pathology.  The examiner reiterates this opinion in the 
examination report from January 2007.  The March 2006 VA 
treatment report noted that upon examination the Veteran's 
knees and ankles were entirely within normal limits  with the 
exception of palpable clicking in the right knee with range 
of motion.

With regard to the Veteran's knees, an MRI taken in October 
2006, less than two years after separation from service, 
indicates that the Veteran has a tear of the anterior horn of 
the lateral meniscus associated with para-meniscal cyst and a 
radial tear of the interaction of the posterior of the 
lateral meniscus which is associated with some cartilage loss 
involving the lateral femoral condyle.  

With regard to the Veteran's ankles, an MRI taken in June 
2007 indicates that the Veteran has slightly thinned and 
attenuated anterior talofibular ligaments bilaterally that 
could be due to remote trauma.

After reviewing the evidence of record, the Board referred 
the case for an expert opinion from an orthopedist with the 
Veteran's Health Administration (VHA).  The specialist 
reviewed the claims file.  With regard to the Veteran's 
bilateral knee disorder, the specialist opined that it is 
less likely than not that the Veteran has a bilateral knee 
disorder that is related to his active military service.  The 
specialist stated that the Veteran does have a current left 
knee disorder, but there is little evidence that the Veteran 
has a right knee disorder.  With regard to the Veteran's 
bilateral ankle disorder claim, the specialist opined that 
there is no evidence for a current bilateral ankle disorder 
and it is less likely than not that the Veteran has a 
bilateral ankle disorder that is related to his active duty 
service.  

As such, the Board finds that the specialist's opinion that 
the Veteran does not have a bilateral knee or ankle condition 
that is related to active duty service, along with the 
opinion of the examiner in the September 2005 and January 
2007 VA examinations that there is no evidence of any 
traumatic or orthopedic pathology with regard to either the 
Veteran's knees or ankles provides a negative nexus between 
the Veteran's claimed bilateral knee and ankle disorders and 
his active duty service.  

Additionally the Board notes that the Veteran does not have a 
current diagnosis of a disability, with the exception of the 
left knee.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board recognizes the Veteran's assertions that he has 
experienced bilateral knee and ankle pain since service; 
however, pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, the 
Veteran is not shown to have the requisite medical expertise 
to diagnose bilateral knee and ankle disorders or render a 
competent medical opinion regarding their cause.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed bilateral knee 
and ankle disorders are related to service.

The Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  There is no indication that the Veteran has 
been diagnosed with arthritis with respect to either his 
knees or his ankles.  

Therefore, with consideration of the service treatment 
records, the VA treatment records, the Veteran's service 
separation examination, the absence of any evidence of 
arthritis having manifested within one year of the date of 
termination of service, the lack of a current diagnosis with 
respect to all claims but the left knee, and multiple 
negative opinions with regard to causal link to the Veteran's 
military service, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for bilateral knees and ankles.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


